                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,

                      Plaintiff,

v.                                                         Case No. 19-10024-JWB

EUGENIO SERRANO-RAMIREZ,

                      Defendant.


                               MEMORANDUM AND ORDER

       This matter is before the court on Defendant’s motion to dismiss the indictment. (Doc.

13.) The government has filed its response. (Doc. 16.) For the reasons stated herein, Defendant’s

motion to dismiss (Doc. 13) is DENIED.

       I. Background

       Defendant is charged with one count of being unlawfully found in the United States in

violation of 8 U.S.C. § 1326(a) and (b)(1). (Doc. 1.) The indictment alleges that Defendant is a

citizen of Mexico, that he was previously removed or deported, and that he was found on January

7, 2019, in the District of Kansas, having voluntarily re-entered without obtaining consent to

reapply for admission to the United States. (Id.)

       Defendant’s motion argues that “no predicate removal order that comports with due

process exists” and therefore the government “is incapable of proving its case as a matter of

law….” (Doc. 13 at 22.) The motion alleges that on February 11, 2010, Defendant was in jail in

Battle Creek, Michigan, when he was served with a notice to appear (“NTA”) by an agent of

Immigration and Customs Enforcement (“ICE”). (Id. at 1-2.) The NTA alleged that Defendant
was subject to removal because he was in the United States in violation of section 212(a)(6)(A)(i)

of the Immigration and Nationality Act,1 and it directed Defendant to appear before an immigration

judge at a location in Detroit “on a date to be set” and at “a time to be set” to show cause why he

should not be removed from the United States. (Doc. 13-1 at 2.) The form contained a notice of

rights, including an explanation of the right to be represented by an attorney and a statement that

the hearing would not be set earlier than ten days from the date of the notice to allow Defendant

sufficient time to secure counsel. (Id. at 3.) Defendant did not execute a portion of the form that

permitted a waiver of the ten-day period. A certificate of service by the ICE agent indicates

Defendant was personally served with the NTA on February 11, 2010, and was given a list of

attorneys providing free legal services. (Id.)

         On February 18, 2010, Defendant was mailed a “Notice of Hearing in Removal

Proceedings” by the immigration court. The Notice of Hearing specified a master removal hearing

was set for February 23, 2010, at 1:00 p.m. (Doc. 13-2.) Defendant’s motion asserts that because

this notice was mailed on February 18, Defendant received it no sooner than February 20, 2010,

three days before the removal hearing. (Doc. 13 at 3.) Defendant appeared before an immigration

judge on February 23, 2010. The immigration judge denied Defendant’s application for voluntary

departure and ordered his removal to Mexico. (Doc. 13-3 at 2.) The order (a preprinted form with

hand-written markings) indicates Defendant waived an appeal. (Id.) The form is silent with

respect to representation at the hearing.2

         Defendant argues the NTA was defective for failing to specify a date and time for the

hearing, as explained in Pereira v. United States, 138 S. Ct. 2105 (2018). Because Pereira holds


1
  “An alien present in the United States without being admitted or paroled, or who arrives in the United States at any
time or place other than as designated by the Attorney General, is inadmissible.” 8 U.S.C. § 1182(a)(6)(A)(i).
2
  The order states in part that it is “a summary of the oral decision entered on 2-23-10” and that “[i]f the proceedings
should be appealed or reopened, the oral decision will become the official opinion in this case.” (Doc. 13-13 at 2.)

                                                           2
that a document lacking such information does not constitute a “notice to appear” within the

meaning of 8 U.S.C. § 1229(a), Defendant argues the immigration court lacked subject matter

jurisdiction to order his removal. This is so because the regulations provide that “[j]urisdiction

vests, and proceedings before an Immigration Judge commence, when a charging document is

filed with the Immigration Court by the Service,” and Defendant argues that an NTA under

§ 1229(a) constitutes the charging document for these purposes. (Doc. 13 at 7-8) (citing 8 C.F.R.

§ 1003.14(a)). Absent an NTA satisfying § 1229(a), he contends, his removal proceedings were

“void and in violation of due process.” (Doc. 13 at 4.) Defendant contends the indictment must

be dismissed as a result.

         Defendant further argues that any reliance on the later Notice of Hearing to cure the initial

failure to specify the hearing’s date and time is unavailing, because the regulations require DHS,

not the immigration court, to issue the NTA that vests the immigration court with jurisdiction, and

also because the Notice of Hearing only gave Defendant two or three days to obtain representation.

(Id. at 5.) Defendant argues this “fails the due process test under the U.S. Constitution” and

“poisons the entire removal process.” (Id.) Defendant asserts it does not matter that these issues

were not raised in administrative or judicial appeals because subject matter jurisdiction cannot be

waived.3 (Doc. 13 at 12.) Defendant also argues he suffered prejudice from the deficient notice

because he was “removed when he could not have been [lawfully removed] under the laws set

forth by Congress.” (Id. at 14.)

         Defendant acknowledges there is conflicting case law on this issue after Pereira, and that

two circuit courts have taken a position inconsistent with his argument. (Id. at 15.) But he points


3
  Defendant also argues he was excused from exhausting remedies or seeking judicial relief because it would have
futile to do so. But “[b]ecause administrative exhaustion is required by a statute (8 U.S.C. § 1326(d)(1)), no futility
exception exists.” United States v. Contreras-Cabrera, ___F. App’x ___, 2019 WL 1422626, *2 (10th Cir. Mar. 29,
2019) (citation omitted).

                                                          3
out the Tenth Circuit has not ruled on the issue, and he maintains that cases such as United States

v. Virgen-Ponce, 320 F. Supp.3d 1164 (E.D. Wa. 2018), which dismissed a § 1326 indictment

based upon Pereira, are more persuasive.

       II. Discussion

       Neither party has requested an evidentiary hearing or challenged the facts alleged in the

briefs. The court accordingly accepts as uncontested the non-conclusory facts set forth in the briefs

and those shown in the documents attached to the briefs.

       The undersigned has twice ruled previously that service of an NTA that failed to meet the

standards of Pereira, followed by service of a notice that specified the time and date of a removal

hearing, did not deprive the immigration court of subject matter jurisdiction to order removal and

did not satisfy or excuse the limitations on collateral attack in 8 U.S.C. § 1326(d). See United

States v. Larios-Ajualat, No. 18-10076-JWB, 2018 WL 5013522 (D. Kan. Oct. 15, 2018), United

States v. Lira-Ramirez, No. 18-10102-JWB, 2018 WL 5013523 (D. Kan. Oct. 15, 2018). Other

judges in this district have reached a similar conclusion. See e.g., United States v. Garcia-Valadez,

No. 18-10144-EFM, 2019 WL 1058200 (D. Kan. Mar. 6, 2019); United States v. Chavez, No. 17-

40106-HLT, 2018 WL 6079513 (D. Kan. Nov. 21, 2018).

       As Defendant concedes, at least two circuit courts have found the immigration court has

jurisdiction to order removal notwithstanding the use of an NTA that failed to specify the time and

date of the hearing. Karingithi v. Whitaker, 913 F.3d 1158 (9th Cir. 2019) (the regulations, not

§ 1229(a), address the immigration court’s jurisdiction, and the regulations do not mandate that an

NTA include the time and date of the hearing); Hernandez-Perez v. Whitaker, 911 F.3d 305 (6th

Cir. 2018) (immigration court jurisdiction vests provided notice with the time and date of the

hearing is issued after the deficient NTA.) Cf. United States v. Contreras-Cabrera, ___F. App’x



                                                 4
___, 2019 WL 1422627 (10th Cir. Mar. 29, 2019) (concluding immigration court had jurisdiction

but noting removal was conducted under a 1992 statute that did not require an NTA to contain the

time and date of the hearing).

        After examining the relevant case law,4 the court finds the immigration court did not lack

subject matter jurisdiction despite the NTA’s failure to specify the time and date of the removal

hearing. Moreover, the court finds the prerequisites for collateral review under 8 U.S.C. § 1326(d)

have not been established or excused here. Without fully restating its prior legal analysis, the court

incorporates by reference its discussion of these issues in United States v. Larios-Ajualat, No. 18-

10076-JWB, 2018 WL 5013522 (D. Kan. Oct. 15, 2018) and United States v. Lara-Ramirez, No.

18-10102-JWB, 2018 WL 5013523 (D. Kan. Oct. 15, 2018). In summary, the court finds the

subject matter jurisdiction of the immigration courts was conferred by Congress in 8 U.S.C. §

1229a and is not affected by filing of an NTA; that 8 C.F.R. § 1003.14 refers to acquisition of

personal jurisdiction over a person for purposes of ordering his removal; that the regulations do

not require an NTA to include the date and time of the removal hearing to constitute a “charging

document” that vests the immigration court with jurisdiction (see 8 C.F.R. § 1003.15); and that

notwithstanding the defective nature of this NTA under Pereira, Defendant must still meet the

requirements for collateral review in § 1326(d) by showing exhaustion of administrative remedies,

that he was deprived of an opportunity for judicial review, and that the removal proceeding was

fundamentally unfair.

        Defendant does not argue the prerequisites for collateral review under § 1326(d) are

satisfied. He does not claim to have exhausted administrative remedies or to have been deprived

of the opportunity for judicial review. The record of the removal proceeding indicates Defendant


4
 An excellent survey of the case law on this issue was set forth by Judge Hanen in United States v. Porras-Avila, No.
19-cr-010, 2019 WL 1641191 (S.D. Tex. Apr. 16, 2019).

                                                         5
waived an appeal of his removal order, and Defendant does not argue the waiver was unknowingly

made. Rather, Defendant argues he “is excused from the administrative and judicial review

requirements because the removal order never had legal force to begin with.” (Doc. 13 at 21.) For

the reasons indicated above, the court concludes the immigration court had subject matter

jurisdiction to order Defendant’s removal.        But even if the court were to find otherwise,

Defendant’s argument fails because Congress has limited the ability of a person charged under

§ 1326 to collaterally attack a deportation order. Defendant’s failure to satisfy those prerequisites

bars his collateral challenge. See United States v. Almanza-Vigil, 912 F.3d 1310, 1316 (10th Cir.

2019) (Congress codified the Fifth Amendment right to due process in § 1326(d); a non-citizen

seeking to collaterally attack a previous removal order must meet the three conditions in that

provision). Nothing in § 1326(d) excuses or exempts a failure to exhaust remedies or to seek

judicial review where the claimed error was jurisdictional in nature. 8 U.S.C. § 1326(d) (“an alien

may not challenge the validity of the deportation order … unless” the alien meets three conditions)

(emphasis added); United States v. Olguin-Ibarra, 2019 WL 1029960, *5 (W.D. Tex. Jan. 7, 2019)

(“there is no indication that Congress or the Mendoza-Lopez Court intended to treat jurisdictional

defects any different than any other type of invalid or unlawful removal order.”); United States v.

Gonzalez-Ferretiz, No. 3:18-CR-117, 2019 WL 943388, at *4 (E.D. Va. Feb. 26, 2019) (“Allowing

collateral challenges in Section 1326 prosecutions outside of Section 1326(d) flies in the face of

the clear statutory text and Congress’ intent.”) Defendant’s argument for a special “subject-matter

jurisdiction” exception to § 1326(d) is based on the erroneous premise that subject-matter

jurisdiction is always subject to collateral challenge. That is not the law. See e.g., Travelers Indem.

Co. v. Bailey, 557 U.S. 137, 152 (2009) (“Those orders are not any the less preclusive because the




                                                  6
attack is on the Bankruptcy Court’s … subject-matter jurisdiction, for ‘[e]ven subject-matter

jurisdiction … may not be attacked collaterally.”) (citation omitted.)

       Defendant also claims that receiving notice of the date and time of the hearing only two or

three days before it was held was a “clear failure to provide adequate notice to obtain

representation” and thereby violated his right to due process. (Doc. 13 at 19.) A person subject to

a removal proceeding “shall have the privilege of being represented (at no expense to the

Government) by such counsel … as he shall choose.” 8 U.S.C. § 1362. In order that an alien be

permitted the opportunity to secure counsel, the hearing date “shall not be scheduled earlier than

10 days after service of the notice to appear, unless the alien requests in writing an earlier hearing

date.” 8 U.S.C. § 1229(b). See also Pereira, 138 S. Ct. at 2214-15 (noting in dicta that the

opportunity to obtain counsel may not be meaningful if, given the absence of a specified time and

place, the noncitizen has minimal time and incentive to plan accordingly, and his counsel receives

limited notice and time to prepare). In this case, defendant knew about the removal proceedings

against him at least twelve days before the actual hearing. His receipt of the notice was his impetus

to seek counsel if he chose to do so. Even assuming, however, that the short notice of the NTA

deprived Defendant of the ten days required by statute and amounted to a deprivation of due

process, Defendant has failed to show any resulting prejudice that would support relief under

§ 1326(d).

       The Fifth Amendment guarantee of due process “speaks to fundamental unfairness; before

we may intervene based upon a lack of representation petitioner must demonstrate prejudice which

implicates the fundamental fairness of the proceeding.” Mateo v. Holder, 506 F. App’x 756, 759

(10th Cir. 2012) (citing Michelson v. INS, 897 F.2d 465, 468 (10th Cir. 1990)). Defendant was

notified of a right to have an attorney present and was given a list of potential representatives



                                                  7
twelve days before the hearing, and he was then specifically notified of the hearing’s date and time

two or three days ahead of the hearing. Defendant’s motion does not allege that he would have

obtained representation for the hearing had he been given more than two days’ specific notice.

The motion also does not state whether the immigration judge asked Defendant at the removal

hearing whether he wanted more time to obtain representation. Nor does it state whether

Defendant requested any additional time or waived a right to representation during the hearing. A

proceeding is “fundamentally unfair” only if it causes prejudice to the alien. United States v.

Aguirre–Tello, 353 F.3d 1199, 1207–09 (10th Cir.2004). In this context, prejudice ordinarily

“means a reasonable likelihood that, but for the errors complained of, he would not have been

deported.” Larios-Ajualat, 2018 WL 5013522, at * 5 (quoting United States v. Aguirre-Tello, 353

F.3d 1199, 1208 (10th Cir. 2008)). Defendant not only fails to claim he would have obtained

counsel had he been given greater notice, he also cites nothing to suggest any plausible grounds,

legal or equitable, on which he might have avoided removal with the aid of an attorney. Absent

such a showing, Defendant cannot successfully challenge the validity of the prior removal order.

       III. Conclusion

       IT IS THEREFORE ORDERED this 9th day of May, 2019, that Defendant’s motion to

dismiss the indictment (Doc. 13) is DENIED.

                                                     _____s/ John W. Broomes__________
                                                     JOHN W. BROOMES
                                                     UNITED STATES DISTRICT JUDGE




                                                 8
